Case 2:19-cv-18122-MCA-LDW Document 39 Filed 12/02/19 Page 1 of 2 PagelD: 673

Sills Cummis & Gross

A Professional Corporation

The Legal Center
One Riverfront Plaza
Newark, New Jersey 07102
Tel: (973) 643-7000
Fax (973) 643-6500
101 Park Avenue
28 Floor
New York, NY 10178
Tel: (212) 643-7000
Fax: (212) 643-6500
Jaimee Katz Sussner
Member
Direct Dial: 973-643-6281 100 Overlook Center, 2"4 Floor
Princeton, NJ 08540
Tel: (609) 227-4600
Fax: (609) 227-4646

Email: jsussner@sillscummis.com

December 2, 2019

Via ECF & U.S. Mail

Hon. Madeline Cox Arleo, U.S.D.J.

United States District Court for the District of New Jersey
Martin Luther King Building & U.S. Courthouse

50 Walnut Street

Newark, New Jersey 07101

Re: Federal Home Loan Mortgage Corp. v. Levine, et al.
Civil Action No. 19-cv-17421-MCA-LDW

JLS Equities LLC v. River Funding LLC, et al.
Civil Action No. 19-cv-17615-MCA-LDW

U.S. Bank National Ass’n v. Englewood Funding, LLC, et al.
Civil Action No. 19-cv-17865-MCA-LDW

Wells Fargo Bank, National Association v. Levine, et al.
Civil Action No. 19-cv-17866-MCA-LDW

Privcap Funding LLC v. Levine, et al.
Civil Action No. 19-cv-18122-MCA-LDW

Wilmington Sav. Fund Soc., FSB v. Levine, et al.
Civil Action No. 19-cy-18137-MCA-LDW

Dear Judge Arleo:

This firm represents Colliers International NJ LLC, the Court-Appointed Receiver in
each of the actions listed above (the “Receiver”). We write to respectfully inquire as to the status of
the entry of the proposed Amended Receiver Orders that the Receiver electronically filed and
Case 2:19-cv-18122-MCA-LDW Document 39 Filed 12/02/19 Page 2 of 2 PagelD: 674

Sills Cummis & Gross

A Professional Corporation

Hon. Madeline Cox Arleo, U.S.D.J.
December 2, 2019
Page 2

submitted to Your Honor on November 13, 2019. See Civil Action No. 19-17421 at ECF No. 45;
Civil Action No. 19-17866 at ECF No. 64; Civil Action No. 19-17865 at ECF No. 35; Civil Action
No. 19-17615 at ECF No. 38; Civil Action No. 19-18122 at ECF No. 20; and Civil Action No. 19-
18137 at ECF No. 23. In the event that the Court has any questions concerning this request, we are
available to address them at the Court’s convenience.

We thank Your Honor for considering this submission.
Respectfully submitted,
/s/ Jaimee Katz Sussner
Jaimee Katz Sussner
ce: All counsel of record (via ECF only)

Joseph Lubertazzi, Jr., Esq. (via email only)
Danielle Weslock, Esq. (via email only)
